Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review three determinations which found petitioner guilty of violating certain prison disciplinary rules.
Following separate tier II and tier III disciplinary hearings, petitioner was found guilty of violating various prison disciplinary rules as charged in three misbehavior reports. These determinations were affirmed on administrative appeal, prompting petitioner to commence the instant CPLR article 78 proceeding.
The Attorney General has advised this Court that petitioner had been released from prison to the custody of federal immigration officials and deported to Egypt. Inasmuch as “petitioner no longer has a direct interest in this controversy, in that it involves his prison disciplinary record in this [s]tate, and as the issues presented by this proceeding are unlikely to evade future judicial review,” the matter is now moot and must be dismissed (Matter of Pinilla v Goord, 287 AD2d 906 [2001]; see Matter of Mateas v Coombe, 240 AD2d 818, 819 [1997]).
Cardona, P.J., Mercure, Rose, Lahtinen and Kavanagh, JJ., concur. Adjudged that the petition is dismissed, as moot, without costs.